IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                       _______________________

                             No. 99-31386
                           Summary Calendar
                       _______________________

UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,
versus

HERMAN STEVENSON, III,
                                          Defendant-Appellant.

                       - - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 99-CV-1932-S
                         USDC No. 95-CR-377-3-S
                       - - - - - - - - - - -
                            June 28, 2000
Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    An examination of the record in this case discloses

that the notice of appeal is ineffective.

     Herman Stevenson, III, federal prisoner # 24905-034, seeks

leave to proceed in forma pauperis (IFP) on appeal and a

certificate of appealability (COA) to appeal the district court’s

denial of his 28 U.S.C. § 2255 motion.   This court must examine




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-31386
                                 -2-

the basis of its jurisdiction on its own motion if necessary.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

     Stevenson’s “Timely Objection to the District Judge Denial

Order of Movant ‘2255’ Motion and Request for Preliminary

Consideration for Appellate De Novo Review,” which was docketed

as his notice of appeal, does not clearly evince his intent to

appeal as he directed the motion to the district court and asked

that the district court withdraw its order.    Because Stevenson’s

“objection” was filed within the 10-day period and requested

relief from the district court’s judgment, it is more properly

treated as a Rule 59(e) motion.    Mangieri v. Clifton, 29 F.3d

1012, 1015 n.5 (5th Cir. 1994); Harcon Barge Co. v. D & G Boat

Rentals, Inc., 784 F.2d 665, 668-69 (5th Cir. 1986)(en banc).

     The district court’s order denying a COA cannot be construed

as disposing of the Rule 59(e) motion because there is no

indication that the court considered the Rule 59(e) motion in

denying a COA.    Stevenson’s “petition” for review, which was

filed within the period allowed for noticing an appeal, clearly

evinces Stevenson’s intent to appeal to this court:    the petition

is addressed to this court, it seeks review of the district court

orders, and it specifically seeks relief from this court.    Under

Fed. R. App. P. 4(a)(4)(B)(i), Stevenson’s notice of appeal

(i.e., the “petition”) is ineffective until the date of entry of

an order disposing of the Rule 59(e) motion.    See Burt v. Ware,

14 F.3d 256, 260-61 (5th Cir. 1994).    Accordingly, the case must

be remanded, and the record returned to the district court, for

consideration of the outstanding motion as expeditiously as

possible, consistent with a just and fair disposition thereof.

See id. at 261.
            No. 99-31386
                 -3-

REMANDED.